Citation Nr: 9928649
Decision Date: 09/30/99	Archive Date: 11/08/99

DOCKET NO. 97-13 447A              DATE SEP 30, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress
disorder, currently evaluated as 30 percent disabling.

2. Entitlement to a total disability rating for compensation based
on individual unemployability, due to service-connected disability.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 

INTRODUCTION

The veteran served on active duty from May 1969 to December 1970.

On December 18, 1998, the Board of Veterans' Appeals (Board)
entered a decision denying claims of entitlement of the veteran to
an increased rating for post-traumatic stress disorder (PTSD) and
a total disability rating for compensation based on individual
unemployability, due to service-connected disability (TDIU).
Following entry of such decision, unprocessed mail was discovered
by the Board, and based on the contents of those documents, the
Board by an Order, dated September 3, 1999, vacated its decision of
December 18, 1998. In addition, the Board undertook de novo review
of the veteran's claim for increase for PTSD by a separate
decision, dated September 15, 1999, denying such issue, and
remanding the TDIU issue to the Department of Veterans Affairs
Regional Office in Muskogee, Oklahoma, for additional
consideration, based upon a claim raised by the veteran in October
1998 of an intertwined issue, that of entitlement to service
connection for schizophrenia. The actions of the Board in September
1999 were undertaken without the knowledge that the veteran had
initiated an appeal of its December 1998 decision to the United
States Court of Appeals for Veterans Claims (Court), that the
Secretary of Veterans Affairs had moved such Court to vacate the
Board's decision of December 1998 and remand the issues on appeal
to the Board, and that the Court by its Order of July 1999 had
granted the Secretary's motion.

It is noted that by a separate action of the same date as this
document, the Board has vacated its Order to Vacate of September 3,
1999.

ORDER TO VACATE

In view of the veteran's appeal to the Court, as well as the
Court's action in July 1999, the Board was without jurisdiction to
act on September 15, 1999 as to the PTSD and/or TDIU matters. 38
U.S.C.A. 7104(a) (West 1991). Consequently, the Board hereby
vacates its decision of September 15, 1999, denying entitlement to

- 2 -

an increased rating for PTSD and remanding to the RO the TDIU claim
and the issue intertwined therewith as to the veteran's entitlement
to service connection for schizophrenia. See 38 C.F.R. 20.904
(1998).

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

3 - 



Citation Nr: 9926520  
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-13 447A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to assignment of a higher disability 
evaluation for post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  A notice of disagreement 
as to the August 1996 decision was received in October 1996, 
a statement of the case was issued in April 1997, and a 
substantive appeal was received in May 1997.  As to the April 
1997 rating decision, a notice of disagreement was received 
in May 1997, a statement of the case (supplemental statement 
of the case) was issued in July 1997, and a substantive 
appeal was received in October 1997.  

The Board notes that this appeal was previously before the 
Board and adjudicated in a BVA decision dated December 18, 
1998.  After that decision was issued, in June 1999, the 
Board discovered some additional evidence that the Board had 
constructive possession of at the time of the December 18, 
1998 decision, although that evidence was not associated with 
the veteran's claims file at that time, and was consequently 
not considered when the prior decision was issued.  As such, 
the Board vacated that decision in a separate ORDER TO 
VACATE, and the veteran's appeal is adjudicated in the 
following decision.



FINDING OF FACT

The veteran's PTSD was productive of no more than definite 
social and industrial impairment at the time of assignment of 
a 30 percent disability rating, effective August 1995; and, 
other than during periods of hospitalization for which the 
veteran was assigned a total disability rating, his PTSD 
symptoms have consistently resulted in no more than definite 
social and industrial impairment, and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The schedular criteria for assignment of a higher disability 
evaluation for PTSD, currently rated as 30 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125- 4.130, Diagnostic Code 9411 
(1998); 38 C.F.R. §§ 4.125- 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that in July 1998, this case was 
certified to the BVA for disposition.  Subsequently, in 
August 1998, the RO received additional evidence in support 
of this appeal, which was then forwarded to the BVA.  The RO 
did not have an opportunity to review that evidence, which 
consists of records from the Social Security Administration, 
although it appears that that evidence is essentially 
duplicative of documents that were already present in the 
veteran's claims file.  In any event, in an October 1998 
statement from the veteran's representative, the veteran 
proffered a waiver of RO consideration of any additional 
evidence not previously submitted to the agency of original 
jurisdiction.  See 38 C.F.R. §§ 19.37(b), 20.1304.  Thus, the 
Board may proceed with disposition of this appeal.

Assignment of a Higher Rating for PTSD

The veteran initiated this appeal by disagreement with the 
original assignment of a disability evaluation for PTSD.  The 
veteran essentially contends that he should be entitled to a 
total disability rating for PTSD.  The Board finds that the 
claim for assignment of a higher evaluation for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  The severity of the veteran's PTSD is 
to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, the Board finds that no 
further development is required to comply with the duty to 
assist the veteran in establishing his claim.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1. 

A review of this case reveals that in August 1996, the 
veteran was granted service connection for PTSD, effective 
from June 1995.  He was assigned a 100 percent temporary 
total disability rating from June 1995 to August 1995, and 
from March 1996 to May 1996, reflecting periods of 
hospitalization.  Otherwise, a 30 percent evaluation has been 
in effect, and is the subject of this appeal.

After the veteran initiated this appeal, the regulations 
pertaining to evaluation of mental disorders were amended, 
effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 
(1996) (presently codified at 38 C.F.R. §§ 4.125- 4.130 
(1998) (hereinafter referred to as "new" or "current" 
regulations).  The United States Court of Veterans Appeals 
(Court) has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  In light of the foregoing, the Board will 
evaluate the veteran's PTSD under both the current version of 
the regulations and the version in effect prior to November 
1996 ("former" or "old" regulations), and apply the most 
favorable result to the veteran.  The Board points out that 
the record shows that the RO has also given consideration to 
the veteran's PTSD under both the old and the current rating 
criteria.

The RO initially assigned the veteran a 30 percent evaluation 
for PTSD with depression, effective from August 1995, 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
which requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in initiative, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation requires considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people, and psychoneurotic symptoms that result in such 
reduction in reliability, flexibility, and efficiency levels 
as to produce considerable industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the United States Court of 
Veterans Appeals to construe the term "definite" in a 
matter that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. 
Brown, 4 Vet. App. 301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation requires evidence of occupational and 
social impairment due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

The Board has reviewed the evidence of record documenting the 
veteran's psychiatric condition over the pertinent period of 
time.  However, for the following reasons and bases, the 
Board finds that the currently assigned 30 percent evaluation 
is appropriate and that there is no basis for assigning a 
higher evaluation for PTSD under either the former or current 
version of the rating criteria.  The Board notes that the 
veteran's most severely disabling PTSD symptoms of record 
appear during the periods of hospitalization, from June 1995 
to July 1995, and from March 1996 to April 1996, for which 
the veteran is already assigned a 100 percent temporary total 
evaluation.  See 38 C.F.R. § 4.29.  

As noted earlier, the regulations for evaluating mental 
disorders were amended effective November 1996.  The Board 
reiterates that the veteran's PTSD was evaluated as totally 
disabling from June 1995 to August 1995, and from March 1996 
to May 1996; otherwise, a 30 percent evaluation has been in 
effect.  In reviewing the propriety of the assigned 
disability ratings, the Board will only consider the 
regulations in effect prior to November 1996, in regard to 
medical evidence dated prior to that time.  In regard to 
medical evidence dated subsequent to November 1996, the Board 
will consider both versions of the regulations, and apply the 
most favorable result.  See Karnas, supra.  

A July 1995 VA hospital discharge report reveals that the 
veteran was oriented upon admission to the hospital, with 
appropriate affect and dysphoric mood.  The veteran denied 
any delusions or hallucinations, but he complained of 
depression and suicidal and homicidal ideation.  Upon 
discharge, his mental status was not grossly psychotic, 
depressed, suicidal or homicidal.  The veteran was competent, 
and employable for non-stress related jobs. 

VA outpatient treatment records, reflecting treatment from 
August 1995 to November 1995, reveal that the veteran was in 
a PTSD recovery program.  He appeared to be improving 
somewhat from the sessions, as there were notations that he 
was becoming more interactive, and was doing somewhat better 
in interpersonal relationships.  

In a February 1996 VA hospital discharge report, the veteran 
was described as alert, cooperative, and restless, with good 
eye contact.  His affect was apathetic and blunted, 
constricted and unrelated.  His thought processes were 
occasionally tangential and overinclusive.  There were no 
findings of illusions or hallucinations.  In the April 1996 
VA hospital discharge report, the veteran was described as 
alert and cooperative, with good eye contact.  His affect was 
euthymic, his thoughts were goal directed, and there were no 
delusions, illusions, or hallucinations; he denied suicidal 
ideation.  The examiner indicated that although the veteran 
had made progress during his hospitalization, his PTSD 
symptoms were chronic and severe.  A record associated with 
that hospitalization report contains an impression of PTSD 
with significant "comorbidity" from alcohol dependence, 
which was in remission for six months, as well as chronic 
psychotic diagnoses, including schizophrenia.

A July 1996 private mental status evaluation from M. Gerald 
Ball, Ph.D., a counseling psychologist, indicates that the 
veteran was reported to be oriented, cooperative, and not 
hallucinating.  He also was reported to have PTSD by history, 
as well as paranoid schizophrenic reaction.  The veteran 
reported that he had very little social contact.  

VA outpatient records, reflecting PTSD treatment from 
approximately February 1995 to July 1996, reveal that the 
veteran often complained of difficulty sleeping, and limited 
social interaction.  VA examination reports dated in March 
1996 and December 1996, also reveal that the veteran would 
complain of difficulty sleeping, including nightmares.  In 
the December 1996 VA examination report, it was noted that 
the veteran displayed a sad affect, and he had some auditory 
hallucinations and paranoia, although he was not suicidal or 
homicidal.  He was cooperative, alert, and oriented.  The 
veteran reported that he would watch TV or read all day, and 
that he separated himself from society.  The veteran was 
diagnosed with paranoid schizophrenia, PTSD, and alcohol 
dependence, in remission.  The examiner indicated that most 
of the veteran's psychiatric difficulty was with paranoid 
schizophrenia, in that the veteran felt paranoid, had 
auditory hallucinations, and would isolate himself.  The 
examiner reported that there was no change in the veteran's 
PTSD symptoms, since the last VA examination.  The Global 
Assessment of Functioning (GAF) score was 50, which varied 
slightly from the March 1996 VA finding of a GAF score of 55.  

The Board finds that prior to November 1996, other than 
during the veteran's periods of hospitalization for PTSD, his 
symptomatology represented a degree of occupational and 
social impairment that is more than moderate, but less than 
large.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
In that regard, the evidence prior to November 1996 
consistently indicates that the veteran did not experience 
any delusions or hallucinations, nor was he suicidal.  The 
veteran was also consistently described as cooperative and 
oriented.  Furthermore, while the veteran was in a PTSD 
recovery program, from August to November 1995, it was noted 
that his ability to interact with other people was improving. 

Following November 1996, and up to the present time, the 
Board finds that the medical evidence continued to reflect 
symptomatology that represented no more than a degree of 
occupational and social impairment that is more than 
moderate, but less than large.  Although the veteran has 
displayed symptoms of depression, sleep impairment, and 
suspiciousness, the records reveal that he appears to be 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation.  The Board finds no 
evidence of record, other than the veteran's own statements, 
that he has circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired memory, or impaired judgment.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  As noted above, the 
records consistently reflect that the veteran was 
cooperative, alert, and oriented in the examinations.  The 
Board acknowledges that the record contains GAF scores of 50 
and 55, which is indicative of serious to moderate 
symptomatology, according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  
However, the Board also reiterates the examiner's statement 
in the December 1996 VA examination report, that most of the 
veteran's psychiatric difficulty was due to his 
schizophrenia.  There is no evidence of record that the 
veteran's GAF scores are entirely attributable to his PTSD.  
Although not controlling for VA purposes, the Board further 
observes that the Social Security Administration has 
determined the veteran's schizophrenia to be his primary 
disability.  Such finding adds some additional support for 
concluding that a significant portion of the veteran's 
psychiatric symptomatology are not attributable to his 
service-connected PTSD. 

In light of the foregoing, the Board is not persuaded that 
the veteran's PTSD is disabling to such a degree as to 
warrant an evaluation in excess of 30 percent, under both 
versions of the rating criteria.  In conclusion, after a 
review of all the evidence of record, the Board finds that 
the currently assigned 30 percent evaluation was appropriate, 
as granted in the April 1997 rating decision, and the record 
does not currently warrant assignment of an evaluation in 
excess of 30.  As such, the appeal is denied.  See 38 C.F.R. 
§§ 4.125- 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.125- 4.130, Diagnostic Code 9411 (1998).

In reaching this decision, the Board has considered the 
complete history of the veteran's PTSD, as well as the 
current clinical manifestations of this disability and its 
effect on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41.  All other pertinent aspects of 38 C.F.R. 
Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, there is no 
basis for an evaluation in excess of 30 percent.  See 
38 C.F.R. § 4.1.

Finally, the Board acknowledges the veteran's contentions 
that he has had difficulty maintaining employment.  However, 
the Board points out that the VA Schedule for Rating 
Disabilities contemplates average impairment in earning 
capacity.  The Board finds no evidence of record that the 
veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 30 
percent evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for the veteran's PTSD is not warranted.  To this 
extent, the appeal is denied.  


REMAND

In an October 1998 statement, the veteran's representative 
raised an additional claim of entitlement to service 
connection for schizophrenia.  This matter is not currently 
before the Board on appeal.  However, the disposition of this 
issue could potentially affect the resolution of the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
As such, the Board finds that this newly raised issue is 
inextricably intertwined with the TDIU issue.  Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As such, the Board may not properly review the TDIU 
claim until the RO develops and adjudicates the newly raised 
issue of entitlement to service connection for schizophrenia. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
to develop and formally adjudicate the 
issue of entitlement to service 
connection for schizophrenia.  The 
veteran and his representative should be 
furnished notice of the decision and of 
appellate rights and procedures, 
including the necessity of filing a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal from 
that determination.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to a total 
rating based on individual 
unemployability is warranted.  It a total 
rating based on individual 
unemployability is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned o the Board for 
appellate review of all issues properly 
in appellate status. 

The purpose of this remand is to allow for RO adjudication of 
a newly raised intertwined issue.  The veteran and his 
representative are free to submit additional evidence and 
argument.  


           
     ALAN S. PEEVY
     Member, Board of Veterans' Appeals


 

